DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on July 26, 2022.  In virtue of this amendment:
Claims 1-7 and 9 are cancelled;
Claims 14-15 are newly added; and thus,
Claims 8 and 10-15 are now pending in the instant application.
Allowable Subject Matter
Claims 8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma gun for treating a tumor in vivo, comprising … “the ionization device comprises a media supply tube, a high-voltage central electrode and a low-voltage ring electrode; one end of the media supply tube is connected to a carrier of the shield element: one end of the high-voltage central electrode is embedded in the carrier; and the low-voltage ring electrode is provided at a periphery of a transport body of the shield element”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claim 11 is allowed as being dependent on claim 8).
A plasma gun for treating a tumor in vivo, comprising … “the ionization device comprises a media supply tube; and one end of the media supply tube is connected to a carrier of the shield element, and a transport body. of the shield element and the insert are stainless steel needles; and an oblique opening of the transport body is opposite to an oblique opening of the insert”, in combination with the remaining claimed limitations as claimed in independent claim 10 (claims 12 and 14-15 are allowed as being dependent on claim 10).
A method of treating a tumor in vivo using a plasma gun, the plasma gun comprising … “adjusting a rotameter to control a flow rate of nitrogen; adjusting an output voltage of a high-voltage RF power supply and monitoring the output voltage, an output current and an output frequency; ejecting a low-temperature plasma formed in an ionization chamber of the plasma gun from a transport body of the shield element; and inserting the insert of the plasma gun into an interior of the tumor to treat the tumor”, in combination with the remaining claimed limitations as claimed in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Donner et al. – US 2018/0035893
Prior art Sartor – US 2013/0261536
Prior art Kindel et al. – US 2012/0187841
Prior art Truckai – US 2010/0100091


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 19, 2022